                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA



YVETTE JONES                                              CIVIL ACTION

VERSUS                                                     NO. 18-5977

REBEKAH GEE, ET AL.                                        SECTION: “B”(5)

                              ORDER AND REASONS

     For the reasons discussed below,

     IT IS ORDERED that defendants’ opposed motions to dismiss for

lack of subject matter jurisdiction at Rec. Docs. 33, 34, & 39 are

GRANTED IN PART and DENIED IN PART;

     IT IS FURTHER ORDERED that defendants’ motions to dismiss for

failure to state a claim are DENIED at Rec. Docs. 33, 34, & 39;

     IT    IS   FURTHER   ORDERED   that   defendants’   motion   for   a   more

definite statement pursuant to 12(b)(4) at Rec. Docs. 33 & 39 are

GRANTED.

          FACTUAL BACKGROUND AND PROCEDURAL HISTORY

     Plaintiff Yvette Jones filed the current action in Federal Court

on June 15, 2018 against defendants: (1) the LDH; (2) Rochelle

Dunham-Head, individually and in her capacity as Executive and

Medical Director of MHSD; (3) Donna Francis, in her individual

capacity and in her official capacity as Director of Developmental

Disability Services; and (4) and Secretary Rebekah Gee. Rec. Doc. 1.

On November 23, 2018, this Court issued an order permitting plaintiff

                                       1
to amend her complaint to include additional parties, namely Melanie

Williams. 1 In plaintiff’s amended complaint, she asserts several

causes of action against several defendants in a sixty-one (61) page

complaint, consisting of 239 paragraphs. See Rec. Doc. 7.

       At the time plaintiff filed her amended complaint, plaintiff

Yvette Jones was 56 years old and had worked as a case manager for

MHSD for approximately twenty-four (24) years. Rec. Doc. 7 at ¶ 8.

Plaintiff alleges that she was an employee of MHSD located at 3100

General De Gaulle Drive, New Orleans, Louisiana 70114, from 2008

until plaintiff’s resignation in January of 2018. Id. at ¶¶ 9, 54.

MHSD   is   a   Louisiana   Political   subdivision    that   was   created   by

Louisiana Revised Statute 28:912, which offers mental health and

addiction services. LA. REV. STAT. 28:912. All employees of MHSD are

members of the state civil service system. LA. REV. STAT. 28:916(D).

       At the base of the claims levied against defendants, plaintiff

alleges that defendant Donna Francis headbutted her on March 1, 2012.

Rec. Doc. 7 at ¶ 24. Plaintiff contends that during plaintiff’s

employment at MHSD, she was harassed, discriminated against, and

“constructively terminated” in response to the alleged head butting

by her supervisor, defendant Donna Francis. Id. Plaintiff alleges

that she filed a police report with the New Orleans Police Department




1 Plaintiff neglects to note whether defendant Williams was sued in her
individual or official capacity. Rec. Doc. 7.

                                        2
(“NOPD”), who refused to investigate the incident. 2 Id. at ¶ 26.

Plaintiff also states that she has filed claims with the Equal

Employment Opportunity Commission (“EEOC”) dated in 2012 and January

2018 and has been issued right to sue letters dated March 19, 2018,

and June 2018, by the EEOC. Id. at ¶¶ 6-7. 3

      After the March 12, 2012 head butting incident, plaintiff

alleges “MHSD agents and supervisors”: (1) denied that a battery

occurred; (2) failed to open workers compensation claims; (3) created

negative entries in plaintiff’s human resources file; (4) over

assigned work to plaintiff; and (5) denied plaintiff promotions “for

which she was duly qualified.” Id. at ¶ 30. Plaintiff’s alleged

mistreatment at MHSD forms the basis of her claims against the named

defendants. The complaint is then inundated with a long-winded

factual account of the circumstances of her employment after the

alleged headbutting and lists several causes of action. See generally

id.

      Plaintiff alleges a workplace discrimination claim pursuant to

the   Louisiana    Employment     Discrimination      Law   (“LEDL”)    and       a

retaliation claim under Title VII, stemming from the alleged battery

incident that took place on March 1, 2012. Id. Plaintiff also alleges


2 Plaintiff has also alleged that Judge Calvin Johnson, listed as “former
Executive Director” used his connections to “impede, interfere, and to stop the
NOPD investigation into the battery.” Rec. Doc. 7 at ¶ 27. Judge Calvin Johnson
is not named as a defendant in this matter. See id.
3 After listing the EEOC charges, plaintiff then refers to those EEOC charges

throughout the complaint; however, she fails to consistently differentiate
between the charges by name, date, or description, for the remainder of the
complaint.

                                       3
that defendant MHSD prevented a Worker’s Compensation case from being

opened. Id. at ¶ 76. Plaintiff further alleges that due to the

“intra-racial hatred and abuse of power” that she suffered “severe

chronic     headaches   following   the    battery,”    “chronic   pain   and

fatigue,” and “neck pain.” Id. at ¶¶ 180, 181, 181 c., 181 f.

     Defendants have filed Motions to dismiss pursuant to Federal

Rules of Civil Procedure 12(b)(6) and 12(b)(1), or in the alternative

for a Motion for a more definite statement under Federal Rule of

Civil Procedure 12(e). Plaintiff has filed oppositions to the motions

(Rec. Docs. 36 & 40); however, those oppositions cite no persuasive

case law or analysis in response to defendant’s contentions in their

motions to dismiss. Plaintiff’s responses in opposition basically

refer us to the standards for reviewing each motion and contain a

request that the motions be denied. (Rec. Docs. 36 & 40).

            Defendants Contentions

                 LDH & Secretary Rebekah Gee

     Defendants LDH and Secretary Rebekah Gee move for dismissal of

all claims asserted by plaintiff Yvette Jones, pursuant to Federal

Rule of Civil procedure 12(b)(1) and 12(b)(6).

     First,    defendants    contend   that   plaintiff’s    first     amended

complaint (Rec. Doc. 7) contains “voluminous factual allegations

regarding    [plaintiff’s]   employment    with   the   [MHSD]   and   [makes]

conclusory claims against various named defendants.” Rec. Doc. 33 at

1. However, despite the numerous factual allegations, Secretary

                                       4
Rebekah Gee is mentioned only once in the caption of the complaint.

Id. at 1; see also Rec. Doc. 7 at 1. Defendants aver that the only

factual   allegation   pertaining   to   Rebekah   Gee   is   that   the   LDH

“oversees and provides funding to individual mental health districts

. . .” Rec. Doc. 33 at 1; see Rec. Doc. 7 at 2. Defendants contend

that although the State of Louisiana provides funding to the mental

health districts, those districts are separate and distinct entities

and plaintiff is not entitled to bring suit under 42 U.S.C. § 1983

against the LDH and Secretary Rebekah Gee, as they are not persons

within the meaning of the statute and are entitled to Eleventh

Amendment immunity. Rec. Doc. 33 at 2.

       Second, defendants contend that this Court lacks subject matter

jurisdiction pertaining to plaintiff’s state law claims regarding

her “classified state employment.” Id. at 2. Defendants contend that

any claims regarding classified state employment are required to be

brought before the Louisiana Civil Service Commission (“LCSC”). Id.

at 2

       Third, defendants contend that all of plaintiff’s claims taking

place before June 17, 2018, have prescribed. Id. Finally, defendants

contend that to the extent plaintiff wishes to bring suit under Title

VII, plaintiff has not met the requirement of naming defendants LDH

or Secretary Rebekah Gee in her EEOC charge of discrimination, and

notwithstanding plaintiff’s failure to name defendants, the claims



                                    5
against defendants LDH and Rebekah Gee “fail to state a cognizable

claim of retaliation under Title VII.’ Id.

                  Melanie Williams, Rochelle Head-Dunham, and Donna
                  Francis’ 4

      Defendants Melanie Williams, Rochelle Dunham-Head, and Donna

Francis request dismissal of all claims pursuant to Federal Rules

of Civil Procedure 12(b)(1) and 12(b)(6), or in the alternative

permit plaintiff to amend her complaint “to itemize the claims she

asserts; itemize each cause of action as a separate count and                 to

identify    which    defendants       the    count    is   asserted    against”

pursuant to Federal Rule of Civil procedure 12(E). Rec. Doc. 34 at

1.

      Defendants    contend    that    all   claims    within   the   exclusive

jurisdiction of the LCSC should be dismissed with prejudice. Rec.

Doc. 34-1 at 4. Defendants contend that the Civil Service Commission

has exclusive jurisdiction to hear matters pertaining to promotion

and appointment of a Civil Service Employee, constructive discharge,

and wrongful termination such as the one asserted by plaintiff. See

id. at 4-5.

      Next, defendants contend that any claims within the exclusive

jurisdiction of the Louisiana Workers Compensation Commission should

be dismissed with prejudice. Id. Defendant asserts that because


4 Defendant MHSD submitted a memorandum to join and adopt in defendants’ Melanie

Williams and Rochelle Dunham-Head’s motion to dismiss or in the alternative for
a more definite statement. They contend the same regarding plaintiff Yvette
Jones’ complaint.

                                        6
plaintiff claims recovery of benefits and services traditionally

provided by worker’s compensation law, typically determined by an

administrative agency, that those claims are “within the exclusive

jurisdiction of the Louisiana Workers Compensation Commission.” Id.

at 6.

       Next, defendants contend that plaintiffs 42 U.S.C. § 1983

retaliation       claim    has    prescribed.       Id.       Specifically,         defendants

assert that plaintiff filed a “substantially identical” retaliation

complaint in 2013. Rec. Doc. 34 at 2. Additionally, defendants aver

that all tort causes of action arising prior to June 16, 2017 have

also prescribed. Id. 8. Defendant states that plaintiff alleges,

among other injuries, a 2009 denial of promotion and a battery which

allegedly occurred on March 1, 2012. Id. Defendants assert that both

particular incidents have prescribed, as their prescriptive period

of one year has run. Furthermore, defendants state, accurately, that

“it is unclear which, if any, of Plaintiff’s claims fall outside the

one-year prescription period[s].” Id.

        Next,     defendants        contend        that          “Plaintiff’s        extensive

allegations fail to state a plausible claim for which relief may be

granted.”       Id.   First,     defendants       note       that     “it    is   difficult   to

identify which claims are being asserted against which defendants,

and further in which capacities the claims are being asserted against

each of the named defendants. Id. at 9. Second, defendants state

that    plaintiff’s       complaint    “lack[s]          .   .    .   a     coherent,   concise

                                              7
timeline of events, with relevant dates and the names of parties who

are alleged to be defendant perpetrators . . .” Id. Third, defendant

notes that plaintiff’s complaint references multiple EEOC complaints

but fails to clearly differentiate between the complaints by name or

date.   Id.   at    10.     Fourth,   plaintiff    fails   to   clearly    identify

perpetrators in alleged abusive situations and lists them merely as

“MHSD agents and supervisors.” Id.

     Next, defendant contends that plaintiff has failed to state a

cognizable claim under 42 U.S.C. § 1983. Id. at 11. Specifically,

plaintiff     fails    to    allege   sufficient      factual   circumstances     to

support any conspiratorial activities in which the defendants may or

may not have engaged. See id. at 12-13. Defendant claims that the

plaintiff’s amended complaint is “both over and under inclusive,”

and “contains ample material that is not associated with an element

of any claim of Plaintiff that is cognizable . . . yet also contains

insufficient       factual    content   to    support    claims   that    Plaintiff

asserts . . .” Id. at 14.

     Finally, defendants contend that to the extent that their motion

to dismiss for failure to state a claim is not granted, plaintiff

should be required to provide a more definite statement under Rule

12(e)   of    the     Federal   Rules    of   Civil     Procedure.   Id.    at   14.

Specifically, defendants claim, “Plaintiff should be required to

itemize each cause of action as a separate count and to identify

which defendants the count is asserted against,” because plaintiff’s

                                          8
complaint is “defective and lacks details necessary to answer the

petition.” Id. at 15.

            Plaintiff’s Contentions

      Plaintiff     Yvette    Jones,   in       both      responses    to   defendants’

Motions (Rec. Docs. 36 & 40), fails to provide any contentions by

way of cites to caselaw or analysis thereof. Plaintiff contends, in

her factual background and basis, that the State of Louisiana is

involved in this matter because of “the loosely crafted establishment

of    respective    Districts     throughout         the    state”    and    “up   until

[plaintiff’s] constructive termination paid [plaintiff’s] salary,

(sic) and maintained group health insurance benefits and is the

administrator of her retirement and worker’s compensation throughout

her    employment.”    Rec.     Doc.   36       at   3.    Plaintiff     asserts    that

“[plaintiff], for all respects could best be described as a state

employee, and a metropolitan employee. Id.

      Thereafter, plaintiff simply cites the standard for a motion to

dismiss under Federal Rules of Civil procedure 12(b)(6) and states

“Plaintiff’s       complaint,    though         artfully      drafted,      sets   forth

sufficient facts and allegations that the Defendants’ Motion to

Dismiss must be denied.” Id. at 4. Next, plaintiff once again cites

the standard for dismissal under Federal Rule of Civil Procedure

12(b)(1) and states “Should the court feel that the plaintiff has

not explicitly pled the basis for subject matter jurisdiction, then



                                            9
it    is   respectfully     requested     that    (sic)   proper   remedy     is   not

dismissal, but rather to amend her complaint.” Id. at 5.

       Finally, plaintiff cites the standard for a motion for a more

definite statement pursuant to FRCP 12(e) and states that “the entire

complaint was filed by Plaintiff in proper person and the Plaintiff

was only recently represented by undersigned counsel.” Id. Plaintiff

then contends that she has plead sufficient facts for defendants to

formulate a response or in the alternative, “the court should include

the opportunity for the plaintiff to file an amended complaint

setting for sufficient allegations . . .” Id. at 6.

       LAW AND ANALYSIS

           Motion to Dismiss for Lack of Subject Matter Jurisdiction

       Federal courts are courts of limited jurisdiction. See Orleans

Shoring, LLC v. Patterson, 2011 U.S. Dist. LEXIS 36105, at *6 (E.D.

La.    2011).        “Because   federal    courts       are   courts    of    limited

jurisdiction, absent jurisdiction conferred by statute, they lack

the   power     to    adjudicate   claims.”      Buck   Kreihs   Co.   v.    Ace   Fire

Underwriters Ins. Co., 2004 U.S. Dist. LEXIS 12442, at *6 (E.D. La.

2004). Therefore, federal courts must dismiss lawsuits whenever it

appears that subject matter jurisdiction is lacking. See Buck Kreihs

Co., 2004 U.S. Dist. LEXIS 12442, at *7.

       Rule 12(b)(1) of the Federal Rules of Civil Procedure allows a

party to move for dismissal of a complaint for lack of subject matter

jurisdiction. “A 12(b)(1) motion may be appropriate . . . where a

                                          10
defendant alleges that there is no diversity of citizenship between

the parties, jurisdictional amount, and/or the plaintiff's claim

does not involve a federal question.” Id. at *6. “A federal court

cannot   adjudicate    a    case   without    proper     subject     matter

jurisdiction.” Pilgrim Bank v. Imperial Fire & Cas. Ins. Co., 2006

U.S. Dist. LEXIS 29299, at *5 (W.D. La. 2006).

     When deciding whether subject matter jurisdiction is lacking”

a court may evaluate (1) the complaint alone, (2) the complaint

supplemented by undisputed facts evidenced in the record, or (3) the

complaint    supplemented   by   undisputed   facts    plus   the   court's

resolution of disputed facts.” Buck Kreihs Co., 2004 U.S. Dist. LEXIS

12442, at *6. All uncontroverted allegations of the complaint must

be accepted as true. See id. “The party asserting jurisdiction bears

the burden of proof on a Rule 12(b)(1) motion to dismiss and must

show that jurisdiction exists.” Lipscomb v. Zurich Am. Ins. Co.,

2012 U.S. Dist. LEXIS 72955, at *3 (E.D. La. 2012).

     Defendants contend that several of plaintiff’s claims should be

dismissed, with prejudice, for lack of subject matter jurisdiction.

See Rec. Docs. 34, 33, 39. Specifically, defendants assert that this

Court does not have subject matter jurisdiction over plaintiff’s

claims in which the LCSC has exclusive jurisdiction, as well as

claims to plaintiff’s entitlement to workers compensation. Rec.

Docs. 34-1 at 4, 33-1 at 3, and 39-1 at 2.

            a. Claims within the exclusive jurisdiction of the LCSC

                                    11
     Defendants contend that plaintiff’s claims for “front pay, back

pay, merit increases, promotions and/or termination . . . fall within

the jurisdiction of the [LCSC].” Rec. Doc. 33-1; see also 34-1 at 4-

5.   The   LCSC    is    granted   “broad   rule-making   powers   for   the

administration and regulation of classified service to the Civil

Service Commission. Included among these powers is the authority to

adopt rules for regulating employment, promotion, demotion, and

other personnel matters and transactions.” Barenis v. Gerace, 357

So. 2d 892, 893 (La. Ct. App. 3 Cir. 1978) (citing L.A. Const. art.

X, § 10(A)(1)). Further, Article X, section 8 of the Louisiana

Constitution “establishes a right of appeal for permanent status

employees ‘to the appropriate commission” and article X, section

12 states “each commission shall have exclusive jurisdiction in

removal and disciplinary cases.” Id. (emphasis added)

     Federal courts analyzing Louisiana law have held that the LCSC

has exclusive jurisdiction over employment related Civil Service

employer-employee disputes. See LeBeouf v. Manning, No. 12-2583,

2015 WL 3650797, at *15 (E.D. La. June 11, 2015); Pike v. Office of

Alcohol & Tobacco Control of the La. Dep’t of Revenue, 157 F. Supp.

3d 523, 540 (M.D. La. 2015); see also Eberhardt v. Levasseur, 630

So. 2d 844, 846 (La. App. 4 Cir. 1993)(“[T]he [LCSC] has exclusive

jurisdiction      over   classified    Civil   Service    employer-employee

disputes that are employment related.”). However, in Pike v. Office


                                      12
of Alcohol & Tobacco Control of the La. Dep’t of Revenue (“ATC”),

the Middle District of Louisiana held that the LCSC cannot award

“general tort damages” to a plaintiff and therefore a plaintiff’s

state law tort claims are within the jurisdiction of federal district

courts. Pike v. ATC, 157 F. Supp. 3d 523, 541 (M.D. La. 2015); see

also Edmonds v. New Orleans City, No. 16-298, 2017 WL 2671690, at *4

(E.D. La. June 20, 2017). In Pike, the district court found that it

had jurisdiction over a plaintiff’s “state law claims for loss of

enjoyment, loss of reputation, lost wages and benefits, and mental

anguish and emotional distress” due to the LCSC’s lack of authority

to provide general tort damages, while dismissing plaintiff’s state

law termination claims based on disability discrimination for “back

pay, reinstatement at the same or similar pay and benefits, or

alternatively, reinstatement with front pay and restoration of full

seniority rights and benefits” because those claims were under the

exclusive jurisdiction of the LCSC. Pike, 157 F. Supp. 3d 523 at

541-42.

     Here, plaintiff is a member of the state civil service system,

as she has admitted that she was employed by MHSD in her complaint.

Rec. Doc. 7 at ¶ 9. All employees of MHSD are members of the state

civil service system. LA. REV. STAT. § 28:916. Therefore, any wrongful

termination claims that plaintiff alleges should be dismissed for

failure to exhaust state law remedies through the LCSC; however, any

claims that concern general tort damages may be heard by this court,

                                 13
provided they meet requirements for other types of federal subject

matter jurisdiction.

     Plaintiff   claims   entitlement   and   several   types   of   relief.

However, her presentment is rambling and confusing. We cannot discern

the factual support for each legal claim and vice-versa. Plaintiff

claims:

     (1)  general and punitive damages against defendants
          Rochelle Dunham-Head, Donna Francis, and Melanie
          Williams, as well as attorney fees; (2)
     (2) an injunction against MHSD from terminating her
          “vested property right in [her] employment” and that
          she “retire with all benefits . . . and all unused
          sick and annual leave. . .”;
     (3) Declaratory judgment that “[her] leave be determined
          to be a work based injury necessitating coverage
          under Workmen’s Compensation”;
     (4) Reimbursement for medical expenses;
     (5) All allegedly false disciplinary documents be removed
          from her employment file;
     (6) Reimbursement for educational expenses;
     (7) Reinstatement with promotion, and front pay;
     (8) “A permanent Injunction restraining [defendant] Donna
          Francis from initiating contact with me directly, or
          through third persons;
     (9) That all defendants be found “joint and solidary
          obligors”
     (10) Damages for pain and suffering due to “intentional
          infliction    of   emotional   abuse,    toxic   work
          environment, harassment, battery, and all other
          continuous retaliatory behavior;
     (11) Special damages due to MHSD’s failure to take action
          to prevent retaliatory conduct;
     (12) Exemplary damages from MHSD; and a declaratory
          judgment that MHSD and Jefferson Parish Human
          Services Authority are State Agencies under direct
          control and oversight of the Louisiana Department for
          Health and Human Services.




                                   14
     Plaintiff’s   claims     for:   (1)   an   injunction   against   her

termination with MHSD; (2) disciplinary documents to be removed form

her employment file; (3) reinstatement to her position or more senior

positions; and (4) back pay or front pay, are not within the

jurisdiction of this Court. See Pike, 157 F. Supp. 3d 523 at 541-

42. Those claims stemming from her wrongful termination, and any

claim for relief stemming from the same are under the exclusive

jurisdiction of the LCSC and should be dismissed from this case. The

remaining claims are be subject to this Court’s order concerning

defendants’ motion for a more definite statement pursuant to Federal

Rule of Civil Procedure 12(b)(4).

          b. Louisiana Workers Compensation Claims

     Louisiana Revised Statute § 23:1310.3 states in pertinent part:

     Except as otherwise provided by R.S. 23:1101(B), 1361, and
     1378(E), the workers' compensation judge shall be vested
     with original, exclusive jurisdiction over all claims or
     disputes arising out of this Chapter, including but not
     limited to workers' compensation insurance coverage
     disputes,   group   self-insurance    indemnity   contract
     disputes, employer demands for recovery for overpayment of
     benefits, the determination and recognition of employer
     credits as provided for in this Chapter, and cross-claims
     between employers or workers' compensation insurers or
     self-insurance   group   funds  for   indemnification   or
     contribution, concursus proceedings pursuant to Louisiana
     Code of Civil Procedure Articles 4651 et seq. concerning
     entitlement to workers' compensation benefits, payment for
     medical treatment, or attorney fees arising out of an
     injury subject to this Chapter.

LA. REV. STAT. § 23:1310.3.




                                     15
     Plaintiff alleges that defendant MHSD “prevented a Workers’

Compensation case from being open[ed], and all of Complainant (sic)

medical bills went on her personal medical insurance, and she still

has unresolved injuries and medical bills from the treatment she

received.” Rec. Doc. 7 at ¶ 76. However, the only allegation made

regarding how defendant MHSD prevented the claim is that: “The office

in Baton Rouge notified [plaintiff] that because R. Andrews’ (sic)

and the witness’ [Donna Francis] provided conflicting accounts [of

the alleged headbutting] that Complainant’s injury would not be

covered as a work covered injury.” Rec. Doc. 7 at ¶ 45. Plaintiff

makes no mention of whether the “office in Baton Rouge” refers to

the Workers Compensation Commission, an LDH Office located in Baton

Rouge, or a Baton Rouge Office of MHSD. See generally id. Plaintiff

goes on to request that “[plaintiff’s] leave be determined to be a

work-based      injury    necessitating      coverage        under      Workmen’s

Compensation    and   that   Annual   and    Sick    leave    be     returned   to

[plaintiff’s]     leave   balances,    and    that    all    claims,     copays,

medications, and doctors and specialists visits related to said

treatment be awarded to plaintiff. Id. at p. 54 c.

     As stated above, Article 23:1320.3 of the Louisiana Revised

Statutes states that claims “concerning entitlement to workers’

compensation benefits, payment for medical treatments, or attorney

fees arising out of an injury” are within the exclusive jurisdiction

of the workers’ compensation judge. LA. REV. STAT. § 23:1310.3. There

                                      16
is   apparently    no   federal     jurisdiction       over       a   state   workers

compensation claim. Stewart Interior Contractors, LLC v. Bergeron,

No. 08-948, 2010 WL 1930694, at *3 (E.D. La. May 11, 2010)(“Under

Louisiana law, district courts have been divested of jurisdiction to

hear worker's compensation matters where the law provides that the

matter     is     to    be    governed         by      administrative          agency

determinations.”)(emphasis        added)    Therefore,       to   the   extent   that

plaintiff claims any benefits, reimbursement, or determination that

her injury is considered a “work based injury necessitating coverage

under Workmen’s Compensation” are not properly before this court and

should be dismissed.


           c. Eleventh Amendment Immunity of Defendants LDH                       and
              Secretary Rebekah Gee in Her Official Capacity


     Defendants LDH and Secretary Rebekah Gee contend that the

Eleventh   Amendment     to   the     United        States    Constitution       bars

plaintiff’s claims against them and warrants dismissal. Rec. Doc.

33-1 at 2. Specifically, defendants aver that the Eleventh Amendment

prohibits suits seeking monetary relief against the State and its

agencies in federal court. R.D. 33-1 at 2.

     The Eleventh Amendment bars suits against the state and its

agencies, for deprivation of civil liberties, unless the State has

waived its immunity, or congress has expressly abrogated it. Raj v.

Louisiana State University, 714 F.3d 322, 328 (5th Cir. 2013); see


                                       17
also    Montgomery-Smith     v.   Louisiana    Department     of   Health    and

Hospitals, 299 F. Supp. 3d 790, 807 (E.D. La. March 2, 2018).5

Louisiana has expressly declined to waive the immunity afforded to

it by the Eleventh Amendment. See Raj, 714 F.3d at 328 (citing La.

Rev. Stat. § 13:5106(A). However, the Eleventh Amendment does not

bar suit against the state, and its agencies, for injunctive or

declaratory relief against state officials acting in violation of

federal law. Raj, 714 F. 3d at 328. This exception is known as the

Ex Parte Young exception, and to be applicable, a plaintiff must

name “individual state officials as defendants in their official

capacities.” Id. (citing Kentucky v. Graham, 473 U.S. 19, 169 n. 18

(1985).

       However, with respect to Title VII, the Fifth Circuit notes

that that Congress has “‘authorized federal courts to award money

damages in favor of a private individual against a state government

found to have subjected that person to employment discrimination on

the basis of race, color, religion, sex, or national origin.’” Ussery

v. State of La. On behalf of La. Dep’t of Health and Hosp., 150 F.

3d 431, at 434 (5th Cir. 1998)(quoting Fitzpatrick v. Bitzer, 427

U.S. 445, 447 (1976)). In Ussery, the Fifth Circuit held that

“Congress made its intent to abrogate the States’ Eleventh Amendment

Immunity unmistakably clear when it amended Title VII’s definition


5 “For the purpose of sovereign immunity, [the LDH], a Louisiana state agency,
is considered an ‘arm of the state’ and, therefore protected by the eleventh
amendment.”

                                       18
of   “person”   to   include   governments,    governmental      agencies,      and

political subdivisions, and simultaneously amended the definition of

employee to include individuals ‘subject to the civil service laws

of   the    State    government,     governmental     agency,    or    political

subdivision.” Id. at 435 (citing Fitzpatrick v. Bitzer, 427 U.S.

445, 449 n. 2 (1976); 42 U.S.C. §§ 2000e(a) & 2000e(f)).

      Plaintiff has failed to meet the Ex Parte Young exception in

this case, and as such, most claims against defendants LDH and

Secretary Rebekah Gee should be dismissed, except for any Title VII

claims levied against them. See Ussery, 150 F. 3d at 434-35. The

Eastern District of Louisiana has noted that the LDH is “‘considered

an arm of the state’ and, therefore, protected by the Eleventh

Amendment” from suit. See Montgomery-Smith v. Louisiana Department

of Health and Hospitals, 299 F. Supp. 3d 790, 807 (E.D. La. March 2,

2018).     Plaintiff’s   complaint    names   as    defendants   the    LDH     and

Secretary Rebekah Gee. 6 Rec. Doc. 7 at ¶ 2 a.         Defendants’ status as

an “arm of the state” and state official, respectively, entitle

defendants to Eleventh Amendment immunity from all claims levied by

plaintiff. Furthermore, the damages and relief sought by plaintiff

against the LDH and Secretary Rebekah Gee are unclear and likely do

not fall within the exception noted in Ex Parte Young.




6 Rebekah Gee is the current Secretary of the Louisiana Department of Health.
LOUISIANA DEPARTMENT OF HEALTH, http://ldh.la.gov/index.cfm/subhome/4.

                                       19
     It appears that the only request for relief that could possibly

be attributed to LDH is stated as: “[Metropolitan Health Services

District]    be   enjoined   from   taking   any    action   to    terminate

[plaintiff’s] vested property right in [plaintiff’s] employment and

years of service and that upon judgment, she be allowed to retire

with all benefits intact and all unused sick and annual leave

retained.” Rec. Doc. 7 p. 54 ¶ b). First, the requested relief does

not request said relief from either the LDH or Secretary Rebekah

Gee. Second, although the request is for injunctive relief, that

claim relates to plaintiff’s employment and is within the exclusive

jurisdiction of the LCSC. Supra at IV. A. i. Furthermore, Secretary

Rebekah Gee is merely named in the caption of the complaint and then

never mentioned within the body of the complaint itself. See id. at

p. 53 ¶ b.

     Absent facts or law for applicable exceptions to defendants’

claims of Eleventh Amendment immunity, including under Ex Parte

Young,   plaintiff’s   claims,   except   those    concerning     Title   VII,

against defendants LDH and Rebekah Gee should be dismissed as barred

under the Eleventh Amendment.

         Motion for a More Definite Statement

     Federal Rule of Civil Procedure 12(e) states in pertinent part:

     “A Party may move for a more definite statement of a
     pleading to which a responsive pleading is allowed but
     which is so vague or ambiguous that the party cannot
     reasonably prepare a response. The motion must be made


                                    20
      before the filing of a responsive pleading and must point
      out the defects complained of and the details desired.”


When evaluating a motion for a more definite statement, courts must

look to Federal Rule of Civil Procedure 8 for the minimal pleading

requirements when analyzing the complaint. Babock & Wilcox Co. v.

McGriff, Seibels & Williams, Inc., 235 F.R.D. 632, 633 (E.D. La.

June 8, 2006). Federal Rule of Civil Procedure 8 provides, “A

pleading which sets forth a claim for relief must contain: . . .               a

short and plain statement of the claim showing that the pleader is

entitled to relief . . .” Fed. R. Civ. Proc. 8(a). Federal Rule of

Civil Procedure 9(f) should be read in conjunction with rule 8(a),

and states, “An allegation of time and place is material when testing

the sufficiency of a pleading.” Fed. R. Civ. Proc. 9(f); see also

Babock & Wilcox, 235 F.R.D. at 633. However, specific pleading of

time and place is not required. See Babock & Wilcox Co., 235 F.R.D.

at 633.

      It should be noted that a Rule 12(e) motion for a more definite

statement    is   typically   disfavored.     Id.   “In   view   of   the   great

liberality of [Fed. R. Civ. Proc. 8], permitting notice pleading, it

is clearly the policy of the Rules that Rule 12(e) should not be

used to frustrate this policy by lightly requiring a plaintiff to

amend his complaint which under Rule 8 is sufficient to withstand a

motion to dismiss.” Mitchell v. E-Z Way Towers. Inc., 269 F. 2d 126,

132   (5th   Cir.   1959).    Further,    whether   extensive    discovery    is

                                         21
available is another factor in determining whether a 12(e) motion is

appropriate. Babcock & Wilcox Co., 235 F.R.D. at 633. For instance,

when   the   information    sought    by     the   movant   may    be   obtained   by

discovery, a 12(e) motion is inappropriate. Id.

       Here, plaintiff’s claim does not adhere to Federal Rule of Civil

Procedure    8(a).   No   part   of   this    sixty-one     (61)   page   complaint

constitutes a short and plain statement of redressable claims. Fed.

R. Civ. P. 8(a); see also Rec. Doc. 7. The complaint attempts to

allege several causes of action against several defendants, but

importantly, and in many instances, does not point to specific

defendants for specific claims for relief. 7 See Rec. Doc. 7. Further,

plaintiff’s complaint is in narrative form and includes several

irrelevant facts regarding her claim. 8 Here, defendants will likely

be unable to adequately and properly defend themselves against

certain claims, because it is not clear whether the claims are being

asserted against them or another defendant. Id.

       In lieu of granting defendants’ motions to dismiss for failure

to state a claim, plaintiff will be allowed to file a more definite

statement of her remaining claims pursuant to Rule 12(e). Due to the



7 As an example, plaintiff references several EEOC complaints throughout the
complaint, but often fails to differentiate the different EEOC complaints by
name or date. This causes confusion in properly determining whether claims have
prescribed, who the EEOC charges are levied against, and what specifically the
EEOC charges are in reference to regarding defendants’ conduct.
8 As an example, plaintiff alleges that Judge Calvin Johnson, who is unnamed as

a defendant in this matter, used his “connections and influence” to impede the
New Orleans Police Department’s investigation into the battery that was
allegedly committed by defendant Donna Francis. Rec. Doc. 11.

                                        22
inability of the Court to properly assess plaintiff’s claim under

the standard for motions to dismiss pursuant to 12(b)(6), this Court

will refrain from dismissing plaintiff’s claim until a more definite

statement is filed.

     In summary,

     (1) Defendants’ motion to dismiss at Rec. Doc. 33 is GRANTED

with respect to all claims against defendants LDH and Secretary

Rebekah Gee, with the exception of claims pursuant to Title VII;

     (2) Defendants Melanie Williams’, Donna Francis’, and Rochelle

Head-Dunham’s 12(b)(1) and 12(b)(6) motion to dismiss at Rec. Doc.

34 is GRANTED IN PART with respect to claims falling within the

exclusive jurisdiction of the Louisiana Civil Service Commission and

Louisiana Workers’ Compensation Commission;

     (3) Defendants Melanie Williams’, Donna Francis’, and Rochelle

Head-Dunham’s 12(b)1 and 12(b)(6) motion to dismiss at Rec. Doc. 34

be DENIED IN PART with respect to plaintiff’s remaining claims for

retaliation under Title VII; and

     IT IS FURTHER ORDERED that defendants Melanie Williams’, Donna

Francis’, and Rochelle Head-Dunham’s 12(e) motion for a more definite

statement at Rec. Doc. 34 be GRANTED by requiring plaintiff to seek

leave to amend her complaint to rectify the deficiencies noted

herein.   The   amended   complaint   should:   (1)   concisely   set   forth

plaintiff’s remaining causes of action in no more than twenty-five

(25) pages; (2) make clear what claims support each cause of action;

                                      23
(3) organize all requests for relief and damages in an orderly and

non-repetitive fashion. The amended complaint shall supersede the

original complaint and only include claims that were not dismissed,

over which federal jurisdiction exists. The amended complaint must

be filed within fourteen (14) days from the entry of this order and

reasons.

     New Orleans, Louisiana this 4th day of February, 2020




                                ___________________________________

                                SENIOR UNITED STATES DISTRICT JUDGE




                                24
